Citation Nr: 0609909	
Decision Date: 04/05/06    Archive Date: 04/13/06

DOCKET NO.  03-29 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for a cervical spine 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
September 1952.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, that denied entitlement to service connection for 
postoperative degenerative disc disease and degenerative 
joint disease of the cervical spine, claimed as neck injury.

The veteran and his spouse testified at a Board hearing in 
March 2004.  A transcript (T) of the hearing has been 
associated with the claims file.  In November 2004, the Board 
remanded the case to the RO for further development.  The 
case was recently returned to the Board.

In March 2005, the undersigned Veterans Law Judge granted the 
representative's motion to advance the case on the Board's 
docket due to the veteran's advanced age.  38 C.F.R. 
§ 20.900(c) (2005).


FINDING OF FACT

The record does not contain any competent medical evidence 
associating a disability of the cervical spine, identified as 
degenerative disc disease and degenerative joint disease, to 
the veteran's military service on any basis.


CONCLUSION OF LAW

A cervical spine disability was not incurred in or aggravated 
by service and degenerative joint disease of the cervical 
spine may not be presumed to have been incurred or aggravated 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002), 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary, that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Regarding the claim of service connection for a cervical 
spine disability, the April 2002 rating decision, the 
September 2003 statement of the case, and the September 2005 
supplemental statement of the case apprised the veteran of 
the information and evidence needed to substantiate his 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision.  Furthermore, these 
documents outline the specific evidence that was considered 
when the determinations were made.  In addition, in a 
February 2005 letter, the veteran was informed of the 
provisions of the VCAA and was advised to identify any 
evidence in support of his claim that had not been obtained.  

Collectively, the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection for a cervical spine disability.  The VCAA letter 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, an initial 
VCAA notice in this case was not provided to the veteran 
prior to the initial AOJ adjudication in the claim.  Thus, 
the timing of the notice does not comply with the express 
requirements of the law as discussed in Pelegrini.  As 
explained below the Board concludes that the applicable 
notice and duty to assist requirements have been 
substantially met in this case regarding the content of the 
notice and that the timing deficiency was harmless.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of his claim.  See also, VAOPGCPREC 01-04.  Collectively the 
correspondence that was VCAA specific or the more general 
duty to assist variety as noted above provided him the 
opportunity to submit any additional evidence he had in 
support of his claims.  The Board notes that the February 
2005 letter had a direct reference on page 2 that invited him 
to submit any information he had pertaining to his claim, 
which is an acceptable statement of the fourth content 
element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination.  With respect to the content of the VCAA 
notice, it did contain language that invited the veteran to 
submit evidence he felt would support his claim and listed 
numerous examples of information sources, including lay 
evidence.  Thus the Board finds that the appellant did have 
actual notice of the obligation to submit all relevant 
evidence to VA.  In the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications.  

The VCAA requires VA to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law 
administered by the Secretary of Veterans Affairs, 
unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002).  The record reflects that 
the relevant evidence in this case has been developed to 
the extent possible.  The record does not identify any 
additional Government or private records which have not 
been obtained or for which reasonable procurement 
efforts have not been made.  The RO made attempts to 
locate service medical records but none were found after 
repeated inquires.  The appellant identified medical 
reports for the record and the record was supplemented 
with an extensive record of medical treatment that 
covered several decades.  The RO also obtained records 
from the Social Security Administration (SSA).  As will 
be explained below, a medical examination or opinion was 
not necessary to decide the claim.

Furthermore, any deficiency in the VCAA notice as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot since the claim for service 
connection is being denied  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (U.S. Vet. App. March 
3, 2006).

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claims may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The Board 
rejects the representative's argument that the development 
did not comply with the Board remand.  It appears there is no 
likelihood that service medical records would be located 
after the attempts to obtain them were unproductive.  The 
VCAA notice met the requirements for acceptable notice to the 
claimant regarding the information needed to substantiate his 
claim.  Stegall v. West, 11 Vet. App. 268 (1998).


Analysis

In order to establish service connection for a disorder, 
there must be (1) medical evidence of the current disability; 
(2) medical, or in certain circumstances, lay evidence of the 
in-service incurrence of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Gutierrez v. Principi, 19 
Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 
247, 253 (1999)).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  However, 
continuous service for 90 days or more during a period of war 
or applicable peacetime service, and post-service development 
of a presumptive disease such as arthritis to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service. 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  It is the obligation 
of VA to render a decision which grants every benefit that 
can be supported in law while protecting the interests of the 
Government, with due consideration to the policy of the 
Department of Veterans Affairs to administer the law under a 
broad and liberal interpretation consistent with the facts in 
each individual case.  38 C.F.R. §§ 3.103, 3.303(a).  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify."  (citations omitted)).  The Board 
must assess the weight and credibility to be given to the 
evidence.  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
As with any piece of evidence, the credibility and weight to 
be attached to an opinion is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

The veteran contends he was injured in a military vehicle 
roll over accident during military service and that he has 
complained of or experienced neck pain ever since that 
injury.  He supported the claim he initially filed in 
February 2001 with statements from family members, a 
serviceman, and medical treatment providers.  Service medical 
records are not available and after several attempts to 
locate them failed to produce records, they are presumed 
lost.  In such circumstances, VA has a heightened obligation 
to explain its findings and conclusions, and to consider 
carefully the requirement that the benefit of the doubt be 
resolved in favor of the veteran.  See Gregory v. Brown, 8 
Vet. App. 563, 570 (1996); O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).

However, there is only a heightened duty of the Board to 
consider the applicability of the benefit of the doubt, to 
assist a claimant in developing the claim, and to explain its 
decision when the veteran's medical records have been 
destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  
Similarly, the case law does not lower the legal standard for 
submitting a claim for service connection, but rather 
increases the Board's obligation to evaluate and discuss in 
its decision all the evidence that may be favorable to the 
veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  While it is 
unfortunate that the service medical records are not 
available, the appeal must be decided on the evidence of 
record.  

The record shows that the veteran did not refer to any 
cervical spine disability or injury during military service 
in the medical history he provided when the VA examined him 
in January 1989 or in other contemporaneous medical records.  
For example, REF, M.D., reported in November 1988 that the 
veteran sustained a whiplash injury in 1963 when he fell 
about 12 feet from a pole.  The SSA records included a report 
from DFS, M.D., in November 1987 the noted the veteran's 
medical history included chronic neck problems since he fell 
off a pole years ago and had a whiplash injury to the neck.  
According to an interview with RFG, M.D., in September 1990 
the veteran stated his chronic neck pain went back to 1963 
when he had a whiplash injury.  Thereafter, Dr. F. confirmed 
in an August 1991 clinical record entry that the history with 
regard to the neck was as Dr. G. had previously documented.  

Although GDW, D.C., stated in July 2001 that the veteran's 
degenerative disc and joint disease of the cervical spine 
"could be stemming from injuries as far back as his military 
service" there is a material contradiction in the recorded 
history the veteran gave to physicians when he was not 
seeking service connection versus a history that Dr. W 
undoubtedly relied on in July 2001, and as LLH, D.O., did 
later in April 2004.  The same discrepancy is apparent with 
the statement DPS, D.O. provided in June 2002.  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden v. 
Derwinski, 2 Vet. App. 97 (1992).  

As such the medical statements from Dr. W., Dr. H., and Dr. 
S. are not entitled to any probative weight to the extent the 
veteran offers them as support for his claim in light of the 
clear material contradiction in the recorded history of his 
cervical spine disability he gave these clinicians and which 
they undoubtedly relied on versus what he told treating 
physicians in the late 1980's when he was not seeking VA 
compensation for the cervical spine.  See, e.g., Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994); see also Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995), holding that self-reported history 
unenhanced by additional comment from an examiner or review 
of relevant records does not constitute competent medical 
evidence.  See e.g., Bloom v. West, 12 Vet. App. 185, 187 
(1999) (speculative medical opinion cannot establish in-
service medical nexus without supporting clinical data or 
other rationale to provide the degree of certainty required 
for medical nexus evidence).  See, e.g., Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  The VCAA duty to assist regarding 
the necessity of a medical examination/opinion does not 
require an opinion in a claim for service connection where, 
as here, a veteran simply relates a disorder to military 
service and there is no competent medical opinion linking it 
to service or other competent evidence he suffered an event 
or injury in service that may be associated with symptoms 
being reported.  See Duenas v. Principi, 18 Vet. App. 514, 
519-20 (2004).  

Furthermore, the claimant's personal belief, no matter how 
sincere, unsupported by competent medical evidence, cannot 
form the basis of a claim.  Voerth v. West, 13 Vet. App. 117 
(1999).  Continuity of symptomatology is not established 
solely through lay recollections, or testimony (T 11, 18) and 
where, as here, there is no medical evidence indicating 
continuous symptomatology for the cervical spine related to 
any incident of his military service.  McManaway v. West, 13 
Vet. App. 60, 66 (1999).  Although the veteran's statements 
or other lay statements he has obtained are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, or medical causation of a disability.  This 
burden typically cannot be met by lay testimony or assertions 
unless it relates to a condition as to which lay observation 
is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Furthermore, there is a clear inconsistency in the evidence 
on the material question of an inservice injury and 
continuity of symptomatology which greatly diminishes 
assigning any significant weight to the lay recollections and 
testimony.  The lay statements conflict with the history the 
veteran provided to medical examiners many years earlier as 
to the event responsible for his cervical spine problems.  In 
addition, the veteran denied any neck injury after service in 
testifying but the record clearly contracts his recent 
testimony (T 13).  Therefore, in view of this evidence, the 
Board finds, the preponderance of the evidence is against the 
claim and the benefit of the doubt rule is inapplicable.  38 
U.S.C.A. § 5107; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a cervical spine 
disability is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


